DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,892,162. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In re Claim 11, Claim 1 of US10,892,162 discloses 
a method of forming a silicon film, the method comprising: a film forming step of forming the silicon film on a base; and an etching step of reducing a film thickness of the silicon film by supplying an etching gas containing bromine or iodine to the silicon film, wherein concave-convex portions are formed in a surface of the base, and wherein the etching step includes etching the silicon film formed on the concave-convex portions of the base in a conformal manner. (column 11, lines 11-22).

In re Claim 12, Claim 2 of US10,892,162 discloses
The method of Claim 11, wherein the film thickness of the silicon film is a film thickness at which no pinhole is generated. (column 11, lines 29-32).
In re Claim 13, Claim 6 of US10,892,162 discloses 
The method of Claim 11, wherein the film forming step includes: a seed layer forming step of forming a seed layer on a surface of the base by supplying an aminosilane-based gas onto the base; and a first silicon film forming step of forming another silicon film on the seed layer by supplying an amino group-free silane-based gas onto the seed layer. (column 12, lines 3-7).

In re Claim 14, Claim 6 of US10,892,162 discloses 
The method of Claim 13, further comprising: a second silicon film forming step of supplying a higher-order silane-based gas than the amino group-free silane-based gas used in the first silicon film forming step to the seed layer between the seed layer forming step and the first silicon film forming step. (Column 12, lines 10-13).

In re Claim 15, Claim 3 of US10,892,162 discloses 
The method of Claim 11, wherein the film forming step includes forming the silicon film on the concave-convex portions of the base in a conformal manner. (Column 11, lines 33-35).

In re Claim 16, Claim 1 of US10,892,162 discloses
The method of Claim 11, wherein the film forming step and the etching step are successively performed in a same processing chamber. (Column 11, lines 24-25).

In re Claim 17, Claim 1 of US10,892,162 discloses 
The method of Claim 11, wherein the etching step is performed at a temperature higher than a temperature in the film forming step. (Column 11, lines 26-27).
In re Claim 18, Claim 4 of US10,892,162 discloses
The method of Claim 11, wherein the etching gas is at least one selected from a group consisting of a Br2 gas, an HBr gas, an I2 gas, and an HI gas.(column 11, lines 36-38).

In re Claim 19, Claim 5 of US10,892,162 discloses
The method of Claim 11, wherein a surface roughness of the silicon film decreases in the etching step. (Column 11, lines 39-40.

In re Claim 20, Claim 8 US10,892,162 discloses
A substrate processing apparatus comprising: a processing container in which a substrate is accommodated; a gas supply part configured to introduce a film-forming gas and an etching gas into the processing container; and a controller configured to perform a control such that a silicon film is formed on the substrate, and the etching gas containing bromine or iodine is supplied onto the silicon film to reduce the film thickness of the silicon film, wherein concave-convex portions are formed in a surface of the substrate, and wherein the silicon film formed on the concave-convex portions of the substrate is etched in a conformal manner. (column 12, lines 14-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto et al., US 2013/0023110 (listed in IDS filed on 12/04/2020), in view of Hasebe et al., US 2015/0037970 (corresponding to US 9,758,865), and in view of Kikuchi et al., US 2017/0200602 (listed in IDS filed on 12/04/2020).
In re Claim 11, Kakimoto discloses a  method of forming a silicon film, the method comprising: a film forming step of forming the silicon film on a base 2 (Figs. 2); and an etching step of reducing a film thickness of the silicon film 4 by supplying an etching gas (PROCESS 3 in Fig. 8) containing Cl2 to the silicon film 4, wherein concave-convex portions (top surface of 4 (seen in Figs. 2C and 9D)) are formed, and wherein the etching step (PROCESS 3 in Fig. 8) includes etching the silicon film 4 formed on the concave-convex portions of the base 2 in a conformal manner (Figs. 1-2, 6, 8 – 11; [0036-0127]).
Kakimoto does not specify that that concave-convex portions (top surface of 4 (seen in Figs. 2C and 9D)) are formed in a surface of the base 2, as well as that the etching gas contains bromine or iodine.
Hasebe teaches a method of forming a silicon film, the method comprising: a film forming step of forming the silicon film 4 on a base (3, 3a); wherein concave-convex portions are formed in a surface of the base (3, 3a) )Figs. 22 ; [0231-0242]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kakimoto and Hasebe, and to use the specified step of concave-convex portions are formed in a surface of the base for improving accuracy of the surface roughness as taught by Hasebe ([0007]).
Kakimoto taken with Hasebe does not discloses that the etching gas contains bromine or iodine.
Kikuchi teaches a method of forming a silicon film wherein an etching step of reducing the film thickness of the silicon film ([0084]) by supplying an etching gas containing bromine ([0039]) or iodine [0043], [0094]) to the silicon film (0039 — 0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Kakimoto’s etching halide gases with Kikuchi’s iodine etch gas, because iodine etch gas, IF7 gas is highly selective as taught by Kikuchi ([0094]). Let’s note that due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute etching gas containing chlorine, Cl2 with the specified etching gas containing bromine or iodine , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Kakimoto taken with Hasebe and Kikuchi discloses that etching the silicon film 4 formed on the concave-convex portions of the base 2 obviously in a conformal manner. It is obviously because the etching silicon film 4 formed on the concave-convex portions by supplying an etching gas containing bromine or iodine results in producing the identical structure as claimed.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In re Claim 12, Kakimoto taken with Hasebe and Kikuchi discloses the method of Claim 11, wherein the film thickness of the silicon film 4 is a film thickness at which no pinhole is generated (Kakimoto: Fig. 6B; [0070]).
In re Claim 13, Kakimoto taken with Hasebe and Kikuchi discloses the method of Claim 11, wherein the film forming step includes: a seed layer forming step of forming a seed layer 3 on a surface of the base 2 by supplying an aminosilane-based gas onto the base 2 (Process 1 in Kakimoto’s Fig. 8); and a first silicon film 4 forming step of forming another silicon film 4 on the seed layer 3 by supplying an amino group-free silane-based gas onto the seed layer 3 (Process 2 in Kakimoto’s Fig. 8).
In re Claim 14, Kakimoto taken with Hasebe and Kikuchi discloses the method of claim 13, further comprising: a second silicon film forming step of supplying a higher-order silane-based gas than the amino group-free silane-based gas used in the first silicon film 4 forming step (Hasebe: Fig. 22D) to the seed layer 3 between the seed layer forming step and the first silicon film forming step (Kakimoto: [0080]; Hasebe: Fig. 22G – 22I).
In re Claim 15, Kakimoto taken with Hasebe and Kikuchi discloses the method of claim 11, wherein the film forming step includes forming the silicon film 4  on the concave-convex portions of the base in a conformal manner (Hasebe: Figs. 22A – 22I).
In re Claim 16, Kakimoto taken with Hasebe and Kikuchi discloses the method of Claim 11, wherein the film forming step and the etching step are successively performed in a same processing chamber (Kakimoto: Fig. 11, [0029], [0092-0127]).

In re Claim 17, Kakimoto taken with Hasebe and Kikuchi discloses all limitations of claim 17 except for that the etching step is performed at a temperature higher than a temperature in the film forming step. 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential
solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential
solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary,
in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of process of silicon or a silicon compound is processed into a predetermined shape (See, for example, Kikuchi’ [0004]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The etching step is performed at a temperature higher than a temperature in the film forming step;
II. The etching step is performed at a temperature lower than a temperature in the film forming step;
Ill. The etching step is performed at a temperature equal to a temperature in the film forming step;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the methods of Kakimoto, Hasebe and Kikuchi successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 19, Kakimoto taken with Hasebe and Kikuchi discloses the method of Claim 11, wherein a surface roughness of the silicon film decreases in the etching step (Kakimoto: Figs. 9D-9F).

In re Claim 20, Kakimoto discloses a substrate processing apparatus comprising: a processing container 101 in which a substrate 1 is accommodated; a gas supply part (118. 117. 119) configured to introduce a film-forming gas and an etching gas into the processing container 101; and a controller 150 configured to perform a control such that a silicon film 4 is formed on the substrate 1, and the etching gas ([0112]) is supplied onto the silicon film 4 to reduce the film thickness of the silicon film 4 (Fig. 11, [0093 -0124]). 
Kakimoto does not discloses that the etching gas contains bromine or iodine, as well as that concave-convex portions are formed in a surface of the substrate, and wherein the silicon film 4 formed on the concave-convex portions of the substrate is etched in a conformal manner.
 Kikuchi teaches a substrate processing apparatus wherein  an etching gas containing bromine ([0039]) or iodine [0043], [0094]) to the silicon film (0039 — 0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Kakimoto’s etching halide gases with Kikuchi’s iodine etch gas, because iodine etch gas, IF7 gas is highly selective as taught by Kikuchi ([0094]). Let’s note that due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute etching gas containing chlorine, Cl2 with the specified etching gas containing bromine or iodine , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Hasebe teaches a substrate processing apparatus, the method comprising: a film forming step of forming the silicon film 4 on a base (3, 3a); wherein concave-convex portions are formed in a surface of the base (3, 3a) (Figs. 22 ; [0231-0242]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kakimoto, Kikuchi, and Hasebe, and to use the specified concave-convex portions formed in a surface of the base for improving accuracy of the surface roughness as taught by Hasebe ([0007]).
Kakimoto taken with Hasebe and Kikuchi discloses that the silicon film formed on the concave-convex portions of the substrate is etched obviously in a conformal manner. 
It is obviously because the etching silicon film formed on the concave-convex portions by supplying an etching gas containing bromine or iodine results in producing the identical conformal structure.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto, Hasebe and Kikuchi as applied to claim 11 above, and further in view of Adachi et al., US 5,733,820 (listed in IDS filed on 12/04/2020).
In re Claim 18, Kakimoto taken with Hasebe and Kikuchi discloses all limitations of claim 18 except for that the etching gas is at least one selected from a group consisting of a Br2 gas, an HBr gas, an I2 gas, and an HI gas.
Adachi teaches that an etching gas is at least one selected from a group consisting of a HBr gas (column 1, lines 10 -30).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use Adachi’s HBr gas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893